
	
		I
		112th CONGRESS
		2d Session
		H. R. 6550
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Mr. Sullivan
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To establish an advisory committee on national security
		  telecommunications.
	
	
		1.National Telecommunications
			 and Information Security Advisory Committee
			(a)EstablishmentNot later than 60 days after the date of
			 the enactment of this Act, the Assistant Secretary of Commerce for
			 Communications and Information (in this section referred to as the
			 Assistant Secretary) shall establish, in accordance with the
			 Federal Advisory Committee Act (5 U.S.C. App.), an advisory committee to be
			 known as the National Telecommunications and Information Security
			 Advisory Committee (in this section referred to as the
			 Committee).
			(b)DutiesThe
			 Committee shall—
				(1)provide to the
			 Assistant Secretary information and advice from the perspective of the
			 telecommunications industry on national security telecommunications,
			 including—
					(A)information and advice on the
			 implementation of Presidential Directive 53, National Security
			 Telecommunications Policy (in this section referred to as
			 PD/NSC–53);
					(B)information and advice on the feasibility
			 of implementing specific measures to improve the telecommunications aspects of
			 the national security posture of the United States; and
					(C)technical information and advice on the
			 identification and solution of problems that the Committee considers will
			 affect national security telecommunications capability;
					(2)conduct reviews and assessments of the
			 effectiveness of the implementation of PD/NSC–53; and
				(3)submit to the
			 Assistant Secretary periodic reports on the matters described in paragraphs (1)
			 and (2).
				(c)Membership
				(1)Number and
			 appointmentThe Committee
			 shall be composed of not more than 30 members, to be appointed by the Assistant
			 Secretary.
				(2)QualificationsEach member of the Committee shall have
			 particular knowledge and expertise in the field of telecommunications and
			 represent elements of the telecommunications industry of the United
			 States.
				(3)Chair and Vice
			 ChairThe Assistant Secretary shall annually designate from among
			 the members of the Committee a Chair and a Vice Chair of the Committee.
				(4)Service without
			 payThe members of the Committee shall serve without pay.
				(5)Travel
			 expensesEach member of the
			 Committee shall receive travel expenses, including per diem in lieu of
			 subsistence, in accordance with applicable provisions under subchapter I of
			 chapter 57 of title 5, United States Code.
				(d)Subcommittees
			 and working groupsThe
			 Committee may establish appropriate subcommittees or working groups composed,
			 in whole or in part, of individuals who are not members of the
			 Committee.
			(e)Information
			 sharingThe head of an
			 Executive agency (as defined in section 105 of title 5, United States Code)
			 shall, to the extent permitted by law, provide to the Committee such
			 information with respect to national security telecommunications matters as the
			 Committee may require for the purpose of carrying out its duties under this
			 section.
			(f)Protection of
			 information
				(1)In
			 generalNo information provided to the Committee by any person
			 may be made available for public inspection.
				(2)Certain
			 provisions inapplicableSubsections (a)(1), (b), and (d) of section
			 10 of the Federal Advisory Committee Act, subsection (a)(3) of such section
			 insofar as it relates to attendance at a meeting of or appearance before the
			 Committee, sections 11 and 13 of such Act, and section 552 of title 5, United
			 States Code, do not apply to the Committee.
				(g)Termination;
			 renewalThe Committee shall
			 terminate not later than the date that is 2 years after the date of its
			 establishment, unless the Assistant Secretary renews the Committee under the
			 procedures set forth in the Federal Advisory Committee Act.
			2.Rule of
			 constructionNothing in this
			 Act may be construed to grant any authority to the Assistant Secretary of
			 Commerce for Communications and Information to adopt rules or regulations or to
			 impose binding obligations on businesses or consumers.
		
